PER CURIAM.
An injunction in limited liability proceedings is not a matter of discretion of the District Court, but a matter of statutory right. If the form of the injunction issued does not conform to the intention of Congress, .any one aggrieved -may insist upon its being made to do so. Our previous modification of this -particular injunction concerned only death claimants. We gave them ’the privilege of beginning .actions with-in one year from the death, so as to preserve the cause of action created by Lord Campbell’s Act *991in the event that the proceedings to limit liability were dismissed after that period bad expired. In re Oceanic Steam Nav. Co., 204 Fed. 260, 124 C. C. A. 352. Tbe District Judge, in declining to dispose of the motion to alter the form of the injunction in this case, seems to have been influenced both by a sense of propriety and by a doubt of power. There is nothing in what we have heretofore said to prevent him from controlling the injunction in any other particular than the one we decided. We leave the motion to be disposed of by him, without issuing any peremptory mandamus.